IN THE
                         TENTH COURT OF APPEALS

                                No. 10-17-00382-CR

KENNETH MORRIS JACKSON, II,
                                                            Appellant
v.

THE STATE OF TEXAS,
                                                            Appellee



                          From the 85th District Court
                              Brazos County, Texas
                        Trial Court No. 16-05706-CRF-85


                          MEMORANDUM OPINION


      In one issue, appellant, Kenneth Morris Jackson II, argues that the trial court erred

by denying his request for the preparation of a presentence investigation report (“PSI”)

before assessing punishment. Because we conclude that appellant waived his right to a

PSI prior to the assessment of punishment, we affirm the judgment of the trial court.
                                         I.      BACKGROUND

        Here, appellant was charged by indictment with theft of property—a “Game

consol [sic]”—valued at less than $2,500 with two prior theft convictions.1 See TEX. PENAL

CODE ANN. § 31.03(a), (e)(4)(D) (West Supp. 2017). The indictment referenced two of

appellant’s prior felony convictions for theft. Without the benefit of a plea bargain,

appellant pleaded guilty to the charged offense and “true” to the two prior theft

convictions. As part of his plea, appellant waived “the right to pre-sentence report and

request that none be made.” The trial court accepted appellant’s pleas, found that

appellant is guilty of the charged offense and that the two prior theft convictions are true,

and proceeded to the punishment phase of trial.

        Appellant requested that the trial judge assess punishment. At the end of the

punishment hearing, after both the State and the defense had finished their final

arguments, appellant requested a PSI.             The trial court denied appellant’s request,

concluding that appellant had waived his right to a PSI when he pleaded guilty to the

charged offense. Thereafter, the trial court assessed punishment at nineteen months’ in

the State Jail Division of the Texas Department of Criminal Justice and certified

appellant’s right to appeal “punishment only.” This appeal followed.




        The evidence adduced at trial demonstrates that appellant stole a PlayStation 4 gaming console,
        1

which was ultimately pawned for $200.
Jackson v. State                                                                                Page 2
                                        II.    ANALYSIS

        In his sole issue on appeal, appellant asserts that the preparation of a PSI is

mandatory and that none of the statutory exceptions are applicable in this case.

Accordingly, appellant requests that we remand this matter to the trial court for a new

punishment hearing with the benefit of a PSI.

        With certain exceptions that are not applicable here, the Texas Code of
        Criminal Procedure requires the trial court to direct a supervision officer to
        prepare a PSI before the imposition of sentence. . . . This right can be waived
        by the defendant. Griffith v. State, 166 S.W.3d 261, 263 (Tex. Crim. App.
        2005). A waiver of a PSI signed at the original plea hearing is still valid at
        the subsequent adjudication of guilt and assessment of punishment. Id. at
        265.

Hicks v. State, No. 12-04-00295-CR, 2005 Tex. App. LEXIS 8411, at **2-3 (Tex. App.—Tyler

Oct. 12, 2005, no pet.) (mem. op., not designated for publication); see, e.g., Adame v. State,

No. 01-11-00842-CR, 2012 Tex. App. LEXIS 6059, at **10-11 (Tex. App.—Houston [1st

Dist.] July 26, 2012, pet. ref’d) (mem. op., not designated for publication).

        As stated above, appellant signed a written waiver of his right to a PSI at the time

he pleaded guilty to the charged offense. See TEX. CODE CRIM. PROC. ANN. art. 1.14(a)

(West 2005) (“The defendant in a criminal prosecution for any offense may waive any

rights secured to him by law except that a defendant in a capital felony case may waive

the right of trial by jury only in the manner permitted by Article 1.13(b) of this code.”).

That waiver was still effective at the time the trial court adjudicated guilt and assessed

punishment. See id.; Griffith, 166 S.W.3d at 265; see also Adame, 2012 Tex. App. LEXIS 6059,


Jackson v. State                                                                          Page 3
at **10-11; Hicks, 2005 Tex. App. LEXIS 8411, at **2-3. Therefore, we cannot say that the

trial court erred in assessing punishment in the absence of a PSI. See Griffith, 166 S.W.3d

at 263-65; see also Adame, 2012 Tex. App. LEXIS 6059, at **10-11; Hicks, 2005 Tex. App.

LEXIS 8411, at **2-3. We overrule appellant’s sole issue on appeal.

                                     III.   CONCLUSION

        We affirm the judgment of the trial court.




                                                 AL SCOGGINS
                                                 Justice

Before Chief Justice Gray,
       Justice Davis, and
       Justice Scoggins
Affirmed
Opinion delivered and filed February 7, 2018
Do not publish
[CR25]




Jackson v. State                                                                     Page 4